Opinion issued August 25, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-15-00662-CV
                            ———————————
                 IN RE CLINTON DONALD JOHNS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Clinton Donald Johns, proceeding pro se and incarcerated, has filed

a petition for a writ of mandamus primarily seeking to compel the respondent trial

judge to vacate his order, signed on July 1, 2015, granting the real party in interest

William Stephens’ motion to dismiss relator’s application for a post-conviction

writ of habeas corpus or to compel the trial judge to grant habeas relief.1 On


1
      The underlying trial court case is Clinton Donald Johns, TDCJ-CID No. 764814 v.
      William Stephens, Director, Texas Department of Criminal Justice, Correctional
August 6, 2015, relator also filed an affidavit of indigence for the filing fees in this

petition and in his related appeal in No. 01-15-00639-CV, which remains pending.

      On direct appeal, this Court affirmed relator’s convictions for four counts of

felony aggravated robbery in 1998, and the Court of Criminal Appeals refused his

petition for review. See Clifton [sic] Donald Johns, III v. The State of Texas, Nos.

01-96-01419-CR, 01-96-01420-CR, 01-96-01421-CR, and 01-96-01422-CR, 1998
WL 195950, at *5 (Tex. App.—Houston [1st Dist.] Apr. 16, 1998, pet. ref’d) (op.,

not designated for publication). After our mandate issued on November 6, 1998,

the trial court’s judgments of conviction became final.

      Because the mandamus relief relator seeks here involves a habeas

application in a final post-conviction felony proceeding, it is governed by Article

11.07. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2014); see also id.

at art. 11.07, § 5 (stating that, “[a]fter conviction the procedure outlined in this Act

shall be exclusive and any other proceeding shall be void and of no force and effect

in discharging the prisoner.”). “Article 11.07 contains no role for the courts of

appeals. To complain about any action, or inaction, of the convicting court, the

applicant may seek mandamus relief from the Court of Criminal Appeals.” In re

Briscoe, 230 S.W.3d 196, 196–97 (Tex. App.—Houston [1st Dist.] 2006, orig.

proceeding); see Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for

      Institutions Division, Cause No. 2015-17750, in the 157th District Court of Harris
      County, Texas, the Honorable Randy Wilson presiding.
                                           2
the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995). Thus, we lack

jurisdiction to issue the requested writ of mandamus because relator’s petition is

governed by Article 11.07.

        Accordingly, we dismiss for want of jurisdiction relator’s petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a), (d). We dismiss all pending motions as

moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.




                                           3